Exhibit 10.1

 

 

 

[ENSERVCO CORPORATION LETTERHEAD]

 

 

 

____________, 2016

 

[__________]

[__________]

[__________]

 

 

RE:     Rescission of Excess Option Grants and Grant of New Option Agreements

 

Dear Sir:

 

This letter agreement amends each Stock Option Agreement (an “Option Agreement”)
between the undersigned (“Option Holder”) and Enservco Corporation (the
“Company”) as of the date described on Schedule A pursuant to which stock
options were issued to Option Holder pursuant to the Company’s 2010 Stock
Incentive Plan (the “2010 Plan”). The parties acknowledge that each of the
Option Agreements exceeded the limitation on grants under Section 4(d) of the
2010 Plan. The parties further acknowledge and agree as follows:

 

1.     Partial Rescission of Options and Waiver. Option Holder is a holder of
options to purchase a number of shares of common stock of the Company (the
“Option Shares”) pursuant to the Option Agreement(s) described on Schedule A. To
the extent that any Option Shares granted in any one calendar year exceed
100,000 shares, Option Holder hereby agrees to forfeit all rights to purchase
the Option Shares comprising the excess (the “Excess Shares”), as indicated in
the “Excess Shares” column in Schedule A. For any Option Agreement, the Excess
Shares forfeited shall be those that would vest last in time.

 

2.     Amendment to Option Agreements. Each Option Agreement described on
Schedule A is deemed amended to effectuate the forfeiture set forth in Section
1.

 

3.     New Options. In consideration for the forfeiture set forth in Section 1,
the Company agrees to grant Option Holder a new option to purchase shares of the
Company’s common stock equal to the number of Excess Shares (the “New Grant”),
pursuant to new stock option agreements that shall be subject to a new stock
incentive plan (the “2016 Plan”) and provide for vesting on the same schedule as
the Excess Shares would have vested and the same exercise price, to the extent
the exercise price of the Excess Shares under the Option Agreements was equal to
or greater than the closing sales price of the Company’s common stock on July 7,
2016, the date that this letter agreement was approved by a special committee of
the Company’s Board of Directors’ (the “Approval Date”). If the exercise price
of the Excess Shares under the Option Agreements was lower than the closing
sales price of the Company’s common stock on the Approval Date, the exercise
price of the New Grant will be equal to the closing sales price of the Company’s
common stock on the Approval Date. If the rescinded option has already vested,
then the new option shall be immediately vested. The termination date of the New
Grant shall be the termination date of the rescinded option; provided, that if
the termination date of the rescinded option is prior to the two-year
anniversary of the date of this letter agreement, then the termination date of
the New Grant will be extended six months past the termination date of the
rescinded option. The New Grant will be subject to the Company’s Board of
Directors’ adoption of the 2016 Plan and to stockholder approval of the 2016
Plan. The Company agrees to submit the 2016 Plan to the stockholders of the
Company for approval as soon as reasonably possible.

 

4.     General Provisions. This letter agreement amends the Option Agreement(s),
and together with the Option Agreement(s) and 2010 Plan, is the entire agreement
of the parties respecting in any way the subject matter hereof. The parties may
sign this letter agreement in counterparts and binding signatures to this letter
agreement may be delivered by facsimile or other means of electronic
transmission.     

 

(Signature Page Follows)

 

 
 

--------------------------------------------------------------------------------

 

 

Sincerely,

 

ENSERVCO CORPORATION

 

 

By:

          Its: Representative of the Special Committee of the Board of Directors
 

  

 

 

ACKNOWLEDGED AND AGREED:

 

OPTION HOLDER

 

 

By: _________________________________

[___________], Individually

 

 

 

 

 

(Signature Page to Letter Agreement)

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A TO LETTER AGREEMENT

 

[NAME OF OPTION HOLDER]

OPTION AGREEMENTS

 

EXISTING OPTION AGREEMENTS:

 

Option Number

Option Agreement Date

Number of Options

Exercise Price

Excess Shares Being Forfeited

Agreement Expiration Date

Original Vesting Schedule

 

New Vesting Schedule of Non-Forfeited Options

                                                               

 

 

NEW OPTION AGREEMENTS:

 

Original Option Number

Option Agreement Date

Number of Options

Exercise Price

Expiration Date

Vesting Schedule

                                               

 